PER CURIAM.
The petition for a writ of certiorari is granted, and the mutual restraining order under review is modified so as to enjoin the *781parties from using only excessive and unnecessary physical punishment or discipline upon the persons of the minor children herein — -rather than from using any physical punishment or discipline upon the persons of the minor children, as the subject order currently provides. Counsel for both parties agreed to this modification during oral argument before this court, and, in our view, such modification is required under the prevailing law of Florida. See, e.g., Kama v. State, 507 So.2d 154, 156-59 (Fla. 1st DCA 1987).
Petition granted; order modified.